711 N.W.2d 372 (2006)
474 Mich. 1099
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Michael Scott APGAR, Defendant-Appellee.
Docket No. 127651, COA No. 247544.
Supreme Court of Michigan.
March 31, 2006.
On order of the Court, the application for leave to appeal the November 9, 2004 judgment of the Court of Appeals is considered, and it is GRANTED. The parties are directed to include among the issues briefed whether the prosecution is an "aggrieved party" within the meaning of MCR *373 7.203(A), in light of the fact that the Court of Appeals affirmed defendant's conviction.